Citation Nr: 0323537	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the right lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



REMAND

In August 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with an appropriate VA 
medical facility for the veteran to be afforded a 
psychiatric examination for an opinion as to the 
severity of his service-connected PTSD.  Send the 
claims folder to the examiner for review; the 
examiner must indicate that the claims file was 
reviewed in conjunction with the examination.  The 
examiner should assign a GAF score and conduct any 
tests or studies necessary for an adequate opinion.
2.  Make arrangements with an appropriate 
VA medical facility for the veteran to be 
afforded a muscles examination to 
determine the severity of his service-
connected residuals of a gunshot wound to 
the right lower leg.  Send the claims 
folder to the examiner for review; the 
examiner must indicate that the claims 
file was reviewed in conjunction with the 
examination.  The RO has rated the 
veteran's disability under 38 C.F.R. 
§ 4.124, Code 8521 on the basis of 
moderate incomplete paralysis of the 
external popliteal or common peroneal 
nerve.  The RO has also determined that, 
while Muscle Group XII was injured, VA 
regulations provide that muscle injuries 
may not be combined with a peripheral 
nerve rating of the same body part unless 
the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a) 
(2001).  Since the muscle injury was 
determined to be moderate in nature, the 
RO found that a rating in excess of 20 
percent was also not warranted under the 
appropriate muscle code (38 C.F.R. 
§ 4.73, Code 5312:Muscle Group XII).  
However, under 38 C.F.R. § 4.55(e), for 
compensable muscle group injuries which 
are in the same anatomical region but do 
not act on the same joint, the evaluation 
for the most severely injured muscle 
group will be increased by one level and 
used as the combined evaluation for the 
affected muscle groups.  Thus, while the 
veteran was examined in April 1998, the 
question remains whether more than one 
muscle group was injured.  Accordingly, 
the examiner must opine whether it is at 
least as likely as not that the gunshot 
wound that the veteran sustained October 
1967 resulted in any injury to any other 
Muscle Group other than Muscle Group XII.  
The examiner's review of the claims file 
must include the service medical records 
and the post-service examinations reports 
pertaining to evaluation of the veteran's 
residuals of a gunshot wound of the right 
leg.
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





